UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 5, 2012 Date of Report (Date of earliest event reported) ZORO MINING CORP. (Exact name of registrant as specified in its charter) Nevada 000-52550 Not applicable (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3040 North Campbell Ave. #110, Tucson, Arizona 85719 (Address of principal executive offices) (Zip Code) (520) 299-0390 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02, Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Effective July 5, 2012, Frank Garcia resigned as our corporate secretary, and we appointed Aryn Gruneisen as corporate secretary of our company.Mr. Garcia’s resignation was not as a result of any disagreement with our company’s policies.There are no family relationships between Ms. Gruneisen and any of our directors or executive officers. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZORO MINING CORP Date: July 10, 2012 By: /s/Aryn Gruneisen Name: Aryn Gruneisen Title: Corporate Secretary 2
